                     Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

   60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
   New York, New York 10165                                                                  Facsimile: (212) 317-1620
   _________

   woates@faillacelaw.com

                                                                 May 13, 2021
   VIA ECF
   Hon. Sarah L. Cave
   United States Magistrate Judge
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

                     Re:      Ramos, et al. v. BDJVegan1, Inc., et al
                              Case No.: 16-cv-08776 (SLC)

   Your Honor:

           Our office represents Plaintiffs in the above-referenced matter. We write, jointly with
   Defendants, to respectfully request a three-week extension of the deadline to submit the parties’
   joint pre-trial order, exhibit binders, and motions in limine, which are currently due on Friday,
   May 14, 2021. This is the first request of its kind. The requested extension will not affect any
   other deadlines in this matter.

           The reason for the within request is that the parties have been having ongoing settlement
   negotiations and hope to reach an amicable resolution in the coming weeks. Accordingly, the
   parties respectfully request the Court to grant an extension of the deadline to submit the parties’
   joint pre-trial order, exhibit binders, and motions in limine, to June 4, 2021, so that the parties
   can have the opportunity to utilize their time and resources towards settlement.

            The parties thank the Court for its time and consideration of this matter.

                                                                 Respectfully submitted,

                                                        /s
                                                        William K. Oates, Esq.
                                                        Michael Faillace & Associates, P.C.
                                                        Attorneys for Plaintiffs
The parties' request for an extension of time to submit their joint pre-trial order, motions in limine, and
    cc:    Stanley  D. Cohen,   Esq. (via ECF)
trial binders (ECF No.
           Attorney  for94) is GRANTED. The parties shall submit these materials by June 4, 2021. All other
                         Defendants
terms and provisions of the Court's Pre-Trial Order (ECF No. 93) are incorporated by reference and remain
in effect.

The Clerk of Court is respectfully directed to close ECF No. 94.

SO ORDERED            5/13/2021

                              Certified as a minority-owned business in the State of New York
